Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status:
—Claims 1-15 are pending. 
—Claims 1-15 are rejected herein. 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC §103

Claims 1-10 and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0280509 to SHI et al.

Regarding claim 1, Shi discloses an electric motor assembly, the  motor is a permanent magnet motor (note that the permanent magnet electric motor can be used as a generator) having a permanent magnet stator, comprising:
a) a first bracket ((brush gear of the motor) (figs 7-8) fastened to a stator housing of the generator to retain a main stator within the stator housing; and
b) a second bracket (see end cap 30 as a whole includes a cover 34, annular brush mounting plate 35 disposed at an inner side of the cover 30) (figs. 5 -6) including 
Regarding claims 1, 4-5, 6-7, 10, SHI et al. however, is silent about the first bracket being formed from a metal or steel (claims 1, 4-5, 10-12)  and the second bracket being formed from plastic material or particularly formed from polyamide-imide material (claims 6-7)

It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to make the first and second bracket out of a metal or steel, plastic material or polyamide-imide material since a change in material involves only routine skill in the art and would be considered a matter of engineering choice.

The motivation for doing so would be to simplify production means and be particularly desirable for ready indentification of articles having indicia on the bracket.

Regarding claim 2, the electric motor assembly as modified above in claim 1, wherein the first bracket assembly is fastened at existing fasteners locations previously used for fastening a pair of circumferentially soaced apart stator flange washers.



Regarding claim 8, the electric motor mounting assembly as modified above in claim 1, wherein the first bracket has a generally arcuate configuration extending through a first arc length and the second bracket has a generally arcuate configuration extending through a second arc length that is less than the first arc length.

Regarding claim 9, the electric motor mounting assembly as modified in claim 1, wherein the first bracket has a stepped protrusion (see fig. 6, for example, no numeral) on a bottom surface thereof capable of contacting a stator sleeve to apply a preload force thereto to prevent vibrations.

Regarding claim 10, the electric motor mounting assembly as modified  in claim 1, further comprising a plurality of terminal lead clamps (50, 52, 54, for example) for securing the terminal leads to a top surface of the second bracket.

Regarding Claims 11-15 , claims 11-15 recited limitation similar or equal to those recited in claims 1-10, are there  also rejected under 35 U.S.C. 103 as being unpatentable over SHI et al. for the same reason as rejected in claims 1-10.


Response to Arguments
Applicant's arguments filed 8/05/2021 with respect to 103 rejection under SHI et al. as stated on pages 6-7 of the Remarks have been considered but they are not found persuasive and the examiner cannot agree with such arguments since the materials of the first and second bracket are rejected under 35 U.S.C. 103. the Examiner has offered sufficient findings and provided a rationale as to why one of ordinary skill in the art would have been motivated and expected to draw therefrom in light of the existing prior art. Applicants however have not provided any persuasive reasons why the examiner finding is incorrect. The argument is therefore not persuasive.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN LE whose telephone number is (571)272-6818. The examiner can normally be reached M-F; 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAN LE/Primary Examiner, Art Unit 3632